Response to Amendment

	This office action is responsive to application filed on 10/13/2021. Claims 17 and 26 are amended.  Claims 17-34 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 23, 24, 25, 26, 32, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Reisner et al.  and further in view of Hybertson U.S. Patent No. 9485,526.



	receiving a plurality of portions of the source stream of video content (see at least fig.3, stream A and stream B, col. 5 lines 1-2, more than two streams of media files can be generated); 
	instantiating the plurality of encoders (see at least fig.3, encoders 304, 314, and col. 4, lines 67-col. 5, line 2, multiple encoders may be deployed); and
	 encoding the plurality of portions of the source stream of video content such that each portion of the source stream is encoded by one of the plurality of encoders, wherein adjacent portions of the encoded stream are encoded by different encoders of the plurality of encoders (see at least fig.3, col. 3, lines 29-31 encoding plurality of segments of video stream by multiple encoders);
	 storing each portion of the encoded stream in a container for the encoded stream (see at least col. 3, lines 56-58, storing each stream in its own manifest); and 
	generating index information for the encoded stream (see at least col. 3, lines 50-54, each file or segment is identified by file name and associated with index file).	
	Reisner implicitly teach the invention above. Reisner does not explicitly teach adjacent portions of the encoded stream. However, Hyberston discloses Multi-Stream shared communication channels where a server initiate transmission of multi stream data channel which includes adaptive bit rate data stream. Furthermore, Hyberstpons 
	It would It would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Reisner with the teaching Hybertson in order for the level of quality of encoded segments of data in adaptive bit rate data stream is adjusted and consequently make the system more efficient.

As to claim 23, Reisner-Hybertson teaches the method of claim 17, further comprising generating index information for each of the plurality of alternative encoded streams (see col. 3, lines 50-58, each stream has its own stream manifest- Reisner).
	As to claim 24, Reisner-Hybertson teaches the method of claim 17, wherein the index information is stored in a manifest (see at least col. 3, lines 50-58, indexes generated are referred to as manifests- Reisner).

As to claim 25, Reisner teaches the method of claim 24, wherein the manifest further includes information indicating when at least one of the encoded portions is available for streaming (see at least col. 5, lines 34-56, the HA manifest determines the current stream is active and available- Reisner).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Reisner-Hybertson in view of Wang et al. US. Patent Pub. No. 2016/0134881 (referred to hereafter as Wang).
As to claim 18, Reisner-Hyberston teaches the method of claim 17. Reisner fails to explicitly disclose wherein the encoded stream comprises a particular set of parameters.
However, Wang in the field of parallel media encoding (Abstract) teaches encoding a segment of an alternative stream from each of the plurality of portions of the source streams (Fig 4: media block 1-P; para. [0029]: each encoder read a sub-asset from the input media asset 18 for encoding) to generate a plurality of segments of the alternative stream in each of the plurality of encoders (para. [0030]; each 
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Reisner-Hybertson with the teaching of Wang for reducing the overall encoding time thereby making the system more efficient by saving network resources. (Wang, para. [0030]).	 

As to claim 21, Reisner-Hybertson teaches the method of claim 17. Reisner-Hybertson fails to teach causing the encoder encoding each of the portions to encode multiple times to create a plurality of alternative encoded streams each having a different set of parameters.
However, Wang teaches the encoder encoding each of the portions to encode multiple times to create a plurality of alternative encoded streams each having a different set of parameters (see at least paragraphs 0029-0030).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Reisner-Hybertson with the teaching of Wang for the purpose of reducing the overall encoding time thereby making the system more efficient by saving network resources.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Reisner-Hybertson- Wang, further in view of Braness et al U.S. Patent Pub. No. 2012/0170642 (referred to here after as Braness).

	As to claim 19, Reisner-Hybertson-Wang discloses the method of claim 18. Reisner-Wang fails to explicitly disclose the plurality of alternative streams generated has a particular maximum bitrate as a parameter.
	Braness teaches adaptive streaming of plurality of alternative streams generated has a particular maximum bitrate as a parameter (para. [0025]: maximum bitrates).
	It would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Reisner-Hybertson-Wang with the teaching of Braness for the purpose of adaptive bitrate streaming with consideration of available bandwidth (see paragraphs 0063 and 0075)	
	As to claim 20, Reisner-Hybertson-Wang discloses the method of claim 18. Reisner fails to explicitly disclose wherein the at least one other parameter is selected from a group of parameters consisting of aspect ratio, frame rate, and resolution.
	Braness teaches selecting one parameters from a group of parameters consisting of aspect ratio, frame rate, and resolution (para. [0025]: parameters includes frame rates, aspect ratios and resolutions).
	It would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Reisner-Hybertson-Wang with the teaching of Braness .

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Reisner-Hybertson- Wang, further in view Saroushian U.S. Patent Pub. No. 2013/0058393 (referred to hereafter as Saroushian).
As to claim 22, Reisner-Hybertson-Wang discloses the method of claim 21. Reisner further discloses wherein at least two alternative streams from the plurality of alternative streams generated (Fig 3: stream A 310 & stream B 320; Col 5, lines 1 -2: more than two streams of media files can be generated- Reisner) by different ones of the plurality of encoders (Fig 3: encoders 304, 314; Col 4, lines 67-Col 5, line 2: three or more encoders may be deployed- Reisner). Reisner fails to explicitly disclose at least two alternative streams have a same maximum bitrate and at least one other parameter that is different.
Soroushian teaches at least two alternative streams have a same maximum bitrate and at least one other parameter that is different (para. [0011]: video streams having different resolutions and frame rates are encoded at the same maximum bitrate level. 
	It would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Reisner-Hybertson-Wang with the teaching of Soroushian for the purpose of adaptive bitrate streaming in consideration of playback 
Claims 26-34 do not teach anything above and beyond the limitations of claims 17-25 and rejected for similar reasons.
	Response to Arguments

	 Applicants arguments received on 2/15/2022 have been considered. Regarding the double patenting rejection, the rejection is removed as a result of approved Terminals Disclaimer.
	 Regarding claims rejected under 35 USC § 102 and 35 USC § 103, the arguments have been considered but are moot because the new ground of rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARGON N NANO whose telephone number is (571)272-4007.  The examiner can normally be reached on 7:30 AM-3:30 PM. M.S.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571 272 3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.